Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 5, 10-13, 21, 26, 28 and 30-39 are currently pending. Claims 5, 10, 21, 26 and 28 have been amended by Applicants’ amendment filed 05-24-2022. Claims 6, 27 and 29 have been canceled by Applicants’ amendment filed 05-24-2022. Claims 30-39 have been added by Applicants’ amendment filed 05-24-2022.

Applicant's election without traverse of Group II, claims 5, 6, 10-13, 21 and 26-29, directed to a method; and the election of Species with traverse as follows: 
Species (A): wherein the maximum of ten (10) proteins comprise CLEC4C, ARHGEF25, ADAMTS2, LEP, ARRDC2, SKIL, PAPPA2, VSIG4, ARRDC4, and NES (claim 21);
Species (B): wherein the proteins are as recited in section (g) (instant claim 10); and
Species (C): wherein the number of proteins is one or more proteins (instant claim 10);
Species (D): rendered moot;
Species (E): wherein sequencing comprises massively parallel sequencing of clonally amplified molecules (instant claim 5); and
Species (F): wherein the sample is a blood sample (instant claim 26), in the reply filed on December 13, 2021 was previously acknowledged.  

Instant claim 21 has been amended to recite a new independent claim. Regarding newly amended claim 21, and newly submitted claims 31-35, 38 and 39, the claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly amended claim 21 is directed to a method comprising: (i) obtaining a biosample; (ii) removing intact cells; (iii) treating the biosample with DNase; (iv) synthesizing cDNA; (v) enriching the cDNA sequences; (vi) sequencing the cDNA sequences; (vii) identifying protein coding sequences; (viii) identifying protein coding sequence comprising at least a portion of each of the combinations of proteins as recited. Claim 2 of the claims filed December 6, 2019 was directed to a method of detecting preeclampsia and/or determining an increased risk for preeclampsia in a pregnant female, comprising: (i) obtaining a biosample; (ii) purifying a population of C-RNA; and (iii) identifying protein coding sequences in any one or more proteins as recited. Claim 10 of the claims filed December 6, 2019 was directed to a method, comprising: (i) obtaining a biosample; (ii) removing intact cells; (iii) treating the biosample with DNase; (iv) synthesizing cDNA; (v) enriching the cDNA; (vi) identifying protein coding sequence from any one or more of the proteins as recited. Claim 14 of the claims filed December 6, 2019 was directed to a circulating RNA (C-RNA) signature for an elevated risk of preeclampsia. Claim 21 of the claims filed December 6, 2019 was directed to a circulating RNA (C-RNA) signature of claim 14(g) consisting essentially of proteins as recited. Claim 23 of the claims filed December 6, 2019 was directed to a solid support array comprising a plurality of agents capable of binding and/or identifying a C-RNA signature of claim 14. Claim 24 of the claims filed December 6, 2019 was directed to a plurality of probes capable of binding and/or identifying a C-RNA signature of claim 14. Claim 25 of the claims filed December 6, 2019 was directed to a kit comprising a plurality of primers for selectively amplifying a C-RNA signature of claim 14. Applicant subsequently elected Group II, claims 5, 6, 10-13, 21 and 26-29, in the reply filed on December 13, 2021. Thus, newly amended claim 21 requires a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claims 21, 31-35, 38 and 39 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 21, 31-35, 38 and 39 are newly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 6 and 11-13 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 5, 10, 26, 28, 30, 36 and 37 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner, Applicant’s representative Nancy Johnson, and inventor BC Moore on May 4, 2022, where the rejections of record were discussed.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 24, 2022; June 16, 2022 and July 28, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed December 6, 2019 is a 371 (National Stage) of PCT/US2019/ 
033964, filed May 24, 2019, which claims the benefit of US Provisional Patent Application No. 
62/848,219, filed May 15, 2019, and which claims the benefit of US Provisional Patent Application No. 62/676,436, filed May 25, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 24, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(d)
The rejection of claims 5, 21 and 28 is withdrawn under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends due to Applicant’s amendment of claims 5, 21 and 28.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 102
The rejection of claims 5, 10, 26 and 28 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Koh et al. (US Patent Application Publication No. 20160289762, published October 6, 2016) as evidenced by Diaz et al. (PLoS One, 2016, 11(11), 1-18).
	Koh et al. do not teach identifying at least a portion of a protein selected from CLEC4C, SKIL, ARHGEF25, ADAMTS2, ARRDC2 and ARRDC4.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Markush Objection
The objection to claim 26 is maintained because of the following informalities:  Claim 26 recites the term “the blood sample is: not exposed to EDTA...and/or maintained, stored and/or shipped without exposure to chilling or freezing prior to processing into plasma” in lines 2-8. Thus, claims 10, 21, 26, 28 and 29 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “the blood sample is selected from the group consisting of a blood sample that is not exposed to EDTA...maintained, and stored and/or shipped without exposure to chilling or freezing prior to processing into plasma, and combinations thereof”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed May 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) MPEP 2173.05(h) indicates that Markush language may be used to recite a group of alternatives, and that there is no absolute requirement that Markush language be used in a claim that recites an alternative listing (Applicant Remarks, pg. 9, fourth full paragraph).  
Regarding (a), the Examiner believes that a Markush listing will provide clarity with regard to the recited alternatives.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 5, 10, 26 and 28 is maintained, and claims 30, 36 and 37 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 10 is indefinite for the recitation of the term “the resulting enriched cDNA sequences” in line 8. There is insufficient antecedent basis for the term “the resulting enriched cDNA sequences” in the claim because claim 1, line 7 recites the term “enriching cDNA sequences”; while line 9 recites “the enriched cDNA sequences”.
Claims 10 and 28 are indefinite for the recitation of the term “the resulting protein coding sequences” such as recited in claim 10, line 11. There is insufficient antecedent basis for the term “the resulting protein coding sequences” in the claim because claim 1, line 9 recites the term “identifying protein coding sequence”. The Examiner suggests that Applicant amend the claim to recite, for example, “from the identified protein coding sequences, identifying...”.
Claim 26 is indefinite for the recitation of the term “prior to processing the blood sample into plasma” in lines 3, 5 and 7-8 because claim 10, from which claim 26 depends, does not recite that the biosample is processed; and claim 26 does not recite that the blood sample is processed into plasma, such that it is unclear whether or not the blood sample is processed into plasma and, thus, the metes and bounds of the claim cannot be determined.
	Claim 26 is indefinite for the recitation of the term “within 24 to 72 hours of the blood draw” in line 4. There is insufficient antecedent basis for the term “the blood draw” in the claim. Moreover, instant claim 10, from which claim 26 depends, does not recite that the biosample is obtained from a “blood draw”, nor does instant claim 26 recite that a blood draw is performed and, thus, the metes and bounds of the claim cannot be determined.
Claim 36 is indefinite for the recitation of the term “increased pre-natal visits” in line 5 because the term “increased” is relative term that renders the claim indefinite. The term “increased” is not defined by the claim and/or in the instant as-filed Specification, such that it is unclear what frequency of prenatal visits represents ‘increased’ prenatal visits, such that it is unclear as to the type, number and/or the duration of visits (e.g., waving once to the infant through a glass partition, increasing from 10 to 11 visits, from 40 minutes to 41 minutes, from 2 minutes to 4 minutes, etc.); and/or it is unclear how this therapeutic intervention is “provided to the pregnant female”. Thus, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 36 is indefinite for the recitation of the term “lower” in line 5 because the term “lower” is relative term that renders the claim indefinite. The term “lower” is not defined by the claim and/or in the instant as-filed Specification, such that it is unclear what blood pressure represents a “lower” blood pressure. Thus, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 36 is indefinite for the recitation of the term “bed rest” in line 6 because it is unclear what activities (or lack thereof) are encompassed by the term “bed rest” such that it can be used as a therapeutic intervention (e.g., sleeping 8 hours a night, staying in bed 20 hours a day, sitting in bed, lying in bed, eating a well-balanced diet in bed, staying in bed for 3 months, lying in bed doing crossword puzzles, working a job while lying in bed, etc.); and/or it is unclear how this therapeutic intervention is “provided to the pregnant female” and, thus, the metes and bounds of the claim cannot be determined.
Claim 36 is indefinite for the recitation of the term “hospitalization” in line 6 because it is unclear what activities (or lack thereof) are encompassed by the term “hospitalization” such that it can be used as a therapeutic intervention (e.g., being admitted to the hospital for 24 hours, being treated with fluids, receiving a well-balanced diet, getting “bed rest”, being examined by a doctor, sitting in the emergency room for 12 hours, receiving drug therapy, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claim 36 is indefinite for the recitation of the term “early delivery” in lines 6-7 because the term “early” is relative term that renders the claim indefinite. The term “early” is not defined by the claim and/or in the instant as-filed Specification, such that it is unclear what amount of time represents an “early delivery” (e.g., 10 minutes early, 1 hour early, two weeks early, 24 hours earlier than the longest pregnancy on record, etc.). Moreover, it is unclear what is delivered early (e.g., a baby, pizza, diapers, etc.). Thus, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
	Claims 5, 30 and 37 are indefinite insofar as they ultimately depend from claim 10.

Claim Rejections - 35 USC § 101
The rejection of claims 5, 10, 26 and 28 is maintained, and claims 30, 36 and 37 are newly rejected, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon in the form of a portion of a naturally occurring protein in a biological sample comprising any one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, VSIG4, ARRDC4 and NES which is correlated with preeclampsia and/or a risk of preeclampsia in a pregnant female; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of a general computer to carry out generic computer functions. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 5, 10, 26, 28, 30, 36 and 37 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, instant claim 10 is broadly directed to a method comprising: obtaining a biosample from a pregnant female; removing intact cells from the biosample; treating the biosample with DNase to remove cfDNA; synthesizing cDNA from RNA; enriching the cDNA; sequencing the enriched cDNA; identifying protein coding sequences; and identifying protein coding sequences comprising at least a portion of a protein selected from the group consisting of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, SKIL, ARRDC4 and combinations thereof.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a natural phenomenon; a composition of matter; and an abstract idea, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that instant claims 5, 10, 26, 28, 30, 36 and 37 are directed to a natural phenomenon in the form of a portion of a naturally occurring protein in a biosample from a pregnant female comprising any one or more of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, SKIL, ARRDC4 and combinations thereof, which are correlated with diseases and/or conditions including preeclampsia and/or a risk of preeclampsia, inflammation, hypertension and/or seizures in a pregnant female (See, instant claims 30, 36 and 37); and an abstract idea in the form of mathematical concepts such as mathematical relationships, formulas or equations, and/or calculations; as well as, mental process that can be performed in the human mind including observation, judgement and opinion (e.g., as encompassed in the steps of enriching, sequencing, identifying protein coding sequences, identifying portions of proteins, processing a blood sample, assessing risk, etc.); and the use of a general computer to carry out generic computer functions (e.g., as encompassed in the steps of removing, synthesizing, enriching, sequencing, identifying, assessing risk, processing samples, etc.). Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to an a judicial exception in the form of a natural phenomenon in the form of obtaining a biosample from a pregnant female; removing intact cells from the biosample; treating the biosample with DNase to remove cfDNA; synthesizing cDNA from RNA; enriching the cDNA; sequencing the enriched cDNA; identifying protein coding sequences; and identifying protein coding sequences comprising at least a portion of a protein selected from the group consisting of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, SKIL, ARRDC4 and combinations thereof, wherein the presence of any portion of a protein coding sequence is correlated with preeclampsia and/or a risk of preeclampsia; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process that can be performed in the human mind (including observation, judgement and opinion), and the use of a general computer to carry out generic computer functions such as in the form of sequencing and/or identifying specific protein coding sequences. Instant claim 10 recites: “obtaining a biosample from a pregnant female, removing intact cells from the biosample, treating the biosample with a deoxynuclease (DNase) to remove cell free DNA (cfDNA)” in lines 1-4; “synthesizing cDNA from RNA molecules in the biosample” in lines 5-6; “enriching the cDNA sequences for DNA sequences that encode proteins” in line 7; “sequencing the resulting enriched cDNA sequences” in line 8; “identifying protein coding sequences encoded by the enriched cDNA sequences” in line 9; and ”identifying within the resulting protein coding sequences encoded by the enriched cDNA sequences, protein coding sequences comprising at least a portion of a protein selected from CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, SKIL, ARRDC4” in lines 10-13, which resemble “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, dependent limitations including claims 5, 21 and 26-29 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 28 recites “further comprising identifying within the resulting protein coding sequences encoded by the enriched cDNA sequences  protein coding sequences comprising at least a portion of a protein selected from the group consisting of PAPPA2, LEP, CRH, VSIG4, NES and combinations thereof”; while claim 30 recites, “wherein the pregnant female is at risk of developing preeclampsia” in lines 1-2. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to the system are covered. For instance, the claims are recited without any specificity as to the particular biosample; species of pregnant female; weeks of gestation; the method of obtaining; the method of removing intact cells; the method of treating the biosample with DNase; the amount of the cell-free DNA; the method of synthesizing cDNA; the RNA molecules; the method of enriching cDNA sequences; the method of sequencing; the method of identifying protein coding sequences; and/or the length and/or identity of the portions of the proteins selected from the group consisting of CLEC4C, ARHGEF25, ADAMTS2, ARRDC2, ARRDC4 and combination thereof. The claims recite naturally occurring proteins including proteins present in a pregnant female that are obtained by methods that are well known, purely conventional or routine in the art. For example, method for assessing the likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development were known in the art, wherein the serum levels of proteins known to be involved in pregnancy complications such as preeclampsia and premature births were assayed by qPCR including ADAM12, such that RNA from a blood sample of a patient is converted to cDNA, the cDNA was fragmented using DNase I and labeled with biotin and sequencing on the Illumina platform was performed as evidenced by Koh et al. (paragraphs [0007]; [0059]; [0101]; and [0160]); that a whole-exome sequencing study was conducted to analyze the of genetic components of preeclampsia including variants associated with preeclampsia status, wherein genes associated with preeclampsia include ARHGEF25 and SKIL was known in the art as evidenced by Hansen et al. (PLoS One, 2018; Abstract; and Appendix S1, pgs. 31 and 33); a method for detecting the biomarker-morphological profile of a cell comprising: (a) providing a sample comprising cells from a subject; (b) contacting the cells with a plurality of functionalized nanoparticle species; (c) adhering the functionalized nanoparticle-cell complexes to a substrate; (d) illuminating the functionalized nanoparticle-cell complexes with evanescent light and detecting the resonant light scattering to obtain a biomarker signature of each observed cell; (e) contacting the substrate-adhered cells with an optical contrast agent; (f) imaging morphological features; associating the morphological features of the contacted cells with the biomarker signature of each substrate-adhered cell to detect the biomarker-morphological profile of each cell; and (h) diagnosing the subject’s condition based on the biomarker-morphological profile of each cell, wherein the condition can include or exclude preeclampsia, wherein polynucleotides include cDNA from isolated RNA; and that the biomarker binding moiety such as an antibody or fragment thereof or other biomarker binding moiety that binds to any of the biomarkers in Table 1 including CD303 (BDCA2, HECL) (interpreted as CLEC4C), Nestin, and Leptin/OB was known in the art as evidenced by Adams et al. (US20170234874, published August 17, 2017; paragraphs [0033]-[0040]; [0063]; [0193]; [0207], lines 3-7; [0250]; and pg. 16, Table 1, col 1); and it was known that eight (8) genes that were specifically up-modulated in severe preeclampsia (PE) compared with NT controls, but that were not modulated in non-severe PE include C1QB, C4BPA and VSIG4 genes, such that specific modulation of genes including VSIG genes was confirmed by qRT-PCR (Table 5), and the severity ratio was higher for VISG4 (severe/non-severe ration = 8.8) than other genes, such that the approach identified potential diagnostic biomarkers of PE severity as evidenced by Textoris et al. (PLoS One, 2013; pg. 5, col 1, first full paragraph; and pg. 6, col 2, Table 5). Thus, methods for the detection and sequencing of proteins and/or fragments thereof obtained from a biological sample were well known, purely conventional, or routine in the art including the detection and analysis of proteins associated with preeclampsia. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 10 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 5, 26, 28, 30, 36 and 37 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 10, significantly different. For example, claim 5 encompasses the invention according to claim 10, wherein sequencing comprises clonal amplification and massively parallel sequencing of clonally amplified molecules, but it does not add anything that makes the natural phenomenon in claim 10 significantly different.
In light of the above consideration and the new guidance, claims  5, 10, 26, 28, 30, 36 and 37 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed May 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the claims do not recite an abstract idea, law of nature, or a natural phenomenon, such that the claimed invention is not directed to a judicial exception (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph).  
Regarding (a), please see the rejection of record supra. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 103
The rejection of claims 5, 10, 26 and 28 is maintained, and claims 30, 36 and 37 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Koh et al. (US Patent Application Publication No. 20160289762, published October 6, 2016) in view of Hansen et al. (PLoS One, 2018, 1-16; and S1 Appendix, Supplementary Methods, 2018, 1-36) as evidenced by Diaz et al. (PLoS One, 2016, 11(11), 1-18); and UCLA Health System (UCLA Molecular Diagnostics Laboratories, 2012, 1-36, 119 and 509).
Regarding claims 5, 10 (in part), 26, 28, 30 and 36, Koh et al. teach an invention that relates to methods for assessing a neurological disorder by characterizing circulating nucleic acids in a blood sample, wherein the method comprises obtaining RNA present in a blood sample of a patient suspected of having a neurological disorder, determining the level of RNA present in the sample that is specific to brain tissue, comparing the sample level of RNA to a reference level of RNA specific to brain tissue, determining whether a difference exists between the sample level and the reference level, and indicating a neurological disorder if a difference is determined (interpreted as obtaining a biological sample; blood sample; and identifying protein coding sequences, claims 1 and 26) (Abstract). Koh et al. teach that the methods can be used to asses likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development (interpreted as a pregnant female; and risk of preeclampsia, claims 1 and 30) (paragraph [0059], lines 11-13). Koh et al. teach that the plasma RNA profiles of 5 pregnant women were collected during the first trimester, second trimester, post-partum, as well as, those of 2 non-pregnant female donors and 2 male donors using both microarray and RNA-Seq; and that blood samples were collected in an EDTA tube (interpreted as a pregnant female; blood samples; and encompassing biosamples collected and/or stored in a tube that has stabilizing properties including a Streck cf DA BCT, claims 10 and 26) (paragraphs [0096]; and [0099]), wherein it is known that whole blood shipped in Streck Cell-Free DNA BCT blood collection tubes (cfDNA BCTs) which have cell- and DNA-stabilizing properties can be used for downstream liquid biopsy using BEAMing and Safe-SeqS as evidenced by Diaz et al. (Abstract; Objectives and Conclusions). Koh et al. teach that the invention includes obtaining RNA from a blood sample of a patient, wherein the RNA is converted to cDNA (interpreted as blood sample; pregnant female; synthesizing cDNA from RNA, claims 1 and 26) (paragraph [0007], lines 1-5). Koh et al. teach that the cDNA was fragmented using DNase I and labeled with biotin, followed by hybridization to Affymetrix GeneChip ST 1.0 microarrays, and sequenced using the Illumina sequencing platforms (interpreted as treating with DNase; sequencing including massively parallel sequencing of clonally amplified molecules, claims 5 and 10) (paragraph [0101]). Koh et al. teach that differential gene expression analysis was performed using edgeR, a set of library functions that are specifically written to analyze digital gene expression data, such that Gene Ontology was then performed using DAVID to identify significantly enriched GO terms (interpreted as identifying protein coding sequences encoded by the enriched C-RNA molecules, claim 1) (paragraph [0103]). Koh et al. teach that any known sequencing method can be used to sequence the amplified cDNA mixture including whole transcriptome shotgun sequencing (RNA-Seq) using any of a variety of next-generation sequencing platforms such as the Illumina Genome Analyzer platform, ABI Solid Sequencing platform, or Life Science’s 454 Sequencing platform (interpreted as massively parallel sequencing clonally amplified molecules, claim 5) (paragraph [0076]). Koh et al. teach the identification of CRH, LEP, PAPPA2, NES and VSIG4 (interpreted as CRH, LEP, PAPPA2, NES and VSIG4, claims 10 and 28) (pg. 20, col 2, CRH; pg. 28, col 1, LEP; pg. 30, col 2, NES; and pg. 31, col 2, PAPPA2), wherein additional proteins including ADAMTS2, ARHGEF25, ARRDC2, ARRDC4, CLEC4C and SKIL are known in the art for detection and identification by a diagnostic laboratory as evidenced by the UCLA Health System (pgs. 11, 33-36, 119 and 509). Koh et al. teach that the methods are useful to identify one or more biomarkers associated with a neurological disorder; and that high throughput microfluidics chip allows for simultaneous measurements of brain specific transcripts, which can improve the classification process (paragraphs [0010]; and [0088]). Koh et al. teach that the method provides a recommended course of treatment based on the clinical indications determined by comparing the patient’s circulating brain-specific RNA and the reference, such that depending upon the diagnosis, the course of treatment can include medicinal treatment, behavioral therapy, sleep therapy and combinations thereof (interpreted as encompassing bed rest and hospitalization, claim 36) (paragraph [0095]).
Koh et al. do not specifically exemplify ADAMTS2, ARHGEF25, ARRDC2, ARRDC4, CLEC4C and SKIL (claim 10, in part); or treatment with low dose aspirin (claim 37).
 Regarding claims 10 (in part) and 37, Hansen et al. teach that Novogene performed whole-exome sequencing blinded to preeclampsia status for comparison between cases and controls were filtered in the Ingenuity Variant Analysis software, wherein two different strategies were applied: (i) a disease association panel approach, which included variants in single genes associated with established clinical risk factors for preeclampsia; and (ii) a gene panel approach, which included biological pathways harboring genes previously reported to be associated with preeclampsia (interpreted as exome enrichment) (Abstract, lines 7-13). Hansen et al. teach that identifying women at risk of developing preeclampsia enables early preventive treatment with low-dose aspirin (interpreted as treatment with low dose aspirin, claim 37) (pg. 2, first partial paragraph). Hansen et al. teach in the S1 Appendix an initial filtering according to biological mechanism, such as employing a disease association panel approach, wherein variants were filtered in genes associated with clinical risk factors for preeclampsia including genes associated with abnormal immune tolerance, chronic kidney disease, coagulopathy, diabetes, hypertension, preeclampsia, systemic lupus erythematosus, and thrombophilia including protein coding sequences for ADAMTS2, ARHGEF25, LEP, NES and SKIL (interpreted as ADAMTS2, ARHGEF25, LEP, NES and SKIL, claim 10) (pg. 4, last full paragraph; pg. 4, last partial paragraph, lines 1-2; S1 Appendix: pgs. 11, 17, 25, 28 and 30). Hansen et al. teach that it is biologically plausible that preeclampsia susceptibility genes are under negative evolutionary control, thereby keeping the population frequencies of susceptibility variants low, such that the present study indicates that genetic markers carry a minor potential for predicting preeclampsia; and that future studies should focus on the clinical impact of reduced genetic variability in women suffering from preeclampsia (pg. 12, last full paragraph; and pg. 13, first full paragraph).
Although the combined references of Koh et al. and Hansen et al. do not specifically exemplify the protein-coding sequences consisting essentially of the combinations of proteins as recited in instant claim 21, Koh et al. teach obtaining RNA from a biological sample, synthesizing cDNA, and the identifying proteins that are associated with a neurological disorder and/or that are associated with female pregnancy including CRH, LEP, PAPPA2, NES and VSIG4 that are useful to assess the likelihood of prematurity, preeclampsia and anomalies in pregnancy, wherein it is known that diagnostic laboratories can also detect and identify proteins including ADAMTS2, ARHGEF25, ARRDC2, ARRDC4, CLEC4C and SKIL as evidenced by the UCLA Health System; while Hansen et al. teach whole-exome amplification and sequencing of blood samples obtained from pregnant women in order to assess preeclampsia status by comparing cases and controls using Ingenuity Variant Analysis software, wherein protein coding sequences detected include ADAMTS2, ARHGEF25, LEP, NES and SKIL, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that a biological sample from a patient can be assayed to assess health status including the presence or absence of anomalies in pregnancy, wherein protein coding sequences consisting essentially of ADAMTS2, CLEC4C, ARHGEF25, ARRDC2 and SKIL can be immobilized on a high throughput microfluidics chip for simultaneous measurements and/or assessment of the differential expression of specific transcripts including pregnancy associated transcripts, to create disease-association panels and/or to create gene-association panels; and/or to identify one or more biomarkers associated with a particular disease or disorder. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting variants associated with specific diseases or conditions as exemplified by Hansen et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of detecting and quantifying the differential expression of transcripts in a biological sample including transcripts associated with neurological disorders and/or transcripts associated with prematurity, preeclampsia, and anomalies in pregnancy such as CRH, LEP, PAPPA2, NES and VSIG4 as disclosed by Koh et al. to include additional transcripts that are associated with other diseases; as well as, variants associated with clinical risk factors for preeclampsia including genes associated with abnormal immune tolerance, chronic kidney disease, coagulopathy, diabetes, hypertension, preeclampsia, systemic lupus erythematosus, and thrombophilia including protein coding sequences for ADAMTS2, ARHGEF25, LEP, NES and SKIL, with a reasonable expectation of success in creating a high throughput microfluidic chip for the simultaneous detection, identification, and assessment of the differential expression of protein transcripts associated with specific diseases including neurological conditions and pregnancy complications; in identifying variants that can be used as biomarkers for specific diseases including clinical risk factors associated with preeclampsia; in assessing the likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development; and/or in preventing or reducing the risk of maternal and perinatal deaths due to conditions such as preeclampsia.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) neither Hanson or UCLA Health Systems identifies cDNA sequences that encode proteins (Applicant Remarks, pg. 12, last partial paragraph; and pg. 15, last full paragraph); (b) Hansen found no evidence of a common network of genetic variability predisposing to preeclampsia (Applicant Remarks, pg. 15, last partial paragraph; and pg. 16, first partial paragraph); (c) one of skill in the art would not have a common-sense reason for combining Koh with Hansen, and would not have a reasonable expectation of success (Applicant Remarks, pg. 16, first full paragraph); and (d) the Examiner’s assertion that it would have been prima facie obvious to combine two compositions...” is not relevant since the instant claims are directed to a method; and that the methods of Koh et al. and Hansen are different methods, not methods for the same purpose, and cannot be combined to obtain the claimed methods (Applicant Remarks, pg. 18, first full paragraph)..
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that neither Hanson or UCLA Health Systems identifies cDNA sequences that encode proteins, is not found persuasive. As an initial matter, the rejection is based on the combination of Koh et al. and Hansen et al., and Applicant does not address the teachings of Koh et al. 
Koh et al. teach:
(i)	RNA obtained from a blood sample is amplified (including mRNA) converted to cDNA; sample levels of one or more RNA transcripts is determined; compared with reference levels, wherein reference levels can be the level of RNA or cDNA; and one or more disease-related protein biomarkers associated with a disorder is determined including determining the relative contribution of tissue-specific transcripts to the cell-free transcriptome of maternal subjects, fetus subjects and/or subjects having a condition or disease including transcripts associated with neurological disorders and/or transcripts associated with prematurity, preeclampsia, and anomalies in pregnancy such as CRH, LEP, PAPPA2, NES and VSIG4 (interpreted as identifying protein coding sequences encoded by enriched cDNA sequences).

Hansen et al. teach: 
(i)	employing a disease association panel approach, wherein variants were filtered in genes associated with clinical risk factors for preeclampsia including genes associated with abnormal immune tolerance, chronic kidney disease, coagulopathy, diabetes, hypertension, preeclampsia, systemic lupus erythematosus and thrombophilia including protein coding sequences for ADAMTS2, ARHGEF25, LEP, NES and SKIL (interpreted as encompassing at least a portion of ARHGEF25, ADAMTS2 and SKIL).
The combined references teach all of the limitations of the claims and, thus, the claims remain rejected for the reasons of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Koh et al. and Hansen et al. Applicant’s assertion that Hansen found no evidence of a common network of genetic variability predisposing to preeclampsia, is not found persuasive. Instant independent claim 10 does not require an association between the portions of the proteins as recited and preeclampsia. Instant claim 10 merely requires the identification of at least a portion of the proteins as recited. Moreover, Koh et al. teach that the methods to asses likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development including transcripts associated with prematurity, preeclampsia, and anomalies in pregnancy such as CRH, LEP, PAPPA2, NES and VSIG4; while Hansen et al. teach the identification of variants associated with clinical risk factors for pregnancy complications including ADAMTS2, ARHGEF25, LEP, NES and SKIL. Thus, the claims remain rejected for the reasons of record.
Regarding (c), Applicant’s assertion that one of skill in the art would not have a common-sense reason for combining Koh with Hansen, and would not have a reasonable expectation of success, is unclear. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Moreover, the Office has provided a reasoning for the combination of references as noted in the rejection of record. Thus, the claims remain rejected for the reasons already of record.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Koh et al. and Hansen et al. Applicant’s assertion that “it would have been prima facie obvious to combine two compositions...” is not relevant since the instant claims are directed to a method; and that the methods of Koh et al. and Hansen are different methods, not methods for the same purpose, and cannot be combined to obtain the claimed methods, is not found persuasive. As indicated by Applicant, Koh et al. and Hansen et al. is directed to different methods, wherein Koh et al. is teach methods that can assess the likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development by comparing the levels of circulating nucleic acids in a biological sample from a patient including the use of gene panels and tissue-specific panels; while Hansen et al. teach whole-exome sequencing to identify a genetic component of preeclampsia, wherein two different strategies were applied: (i) a disease association panel approach, which included variants in single genes associated with established clinical risk factors for preeclampsia including abnormal immune tolerance, chronic kidney disease, coagulopathy, diabetes, hypertension, preeclampsia, systemic lupus erythematosus and thrombophilia including protein coding sequences for ADAMTS2, ARHGEF25, LEP, NES and SKIL; and (ii) a gene panel approach, which included biological pathways harboring genes previously reported to be associated with preeclampsia, wherein Table 3 illustrates rare predicted deleterious transcript variants found in ≥10% of women with preeclampsia. Thus, Koh et al. and Hansen et al. each teach compositions (microarrays and/or panels for whole exome sequencing and the characterization of circulating nucleic acids including protein (or protein fragments) useful for the same purpose (e.g., the detection and identification of biomarkers for clinical risk factors associated with pregnancy complications including preeclampsia, kidney disease, diabetes, SLE, hypertension, etc.). Therefore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


New Objections/Rejections
Claim Objection
Claim 26 are objected to because of the following informalities: Claim 26 recites an abbreviation such as “EDTA”, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by amendment of the claims in the response filed 05-24-2022.
Claim 26 recites (in part) “wherein the biosample is a blood sample and the blood sample is: not exposed to EDTA prior to processing the blood sample into plasma; processed into plasma within about 24 to about 72 hours of the blood draw; maintained, stored, and/or shipped at room temperature prior to processing into plasma; and/or maintained, stored, and/or shipped without exposure to chilling or freezing prior to processing into plasma” in lines 1-2. Claim 26 depends from claim 10. Claim 10 does not recite obtaining the biosample from a blood draw; or that the biosample is a processed biosample. Thus, claim 26 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


The Examiner suggests that Applicant amend claim 10 to recite the limitations of claims 35-37.

Conclusion
Claims 5, 10, 26, 28, 30, 36 and 37 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639